Title: Elizabeth Smith Shaw to Abigail Adams, 22 June 1788
From: Shaw, Elizabeth Smith
To: Adams, Abigail


        
          Haverhill June 22d1788
        
        Thanks be to an ever watchful & kind Providence that has conducted my dear Brother, & Sister safely to their native Shore— With all the tender affections that ever warmed a Sisters Heart, I bid you welcome—welcome once more to America—welcome my dear Brother to a Land for which you have for many years toil’d & laboured—
        
        I have my dear Sister been exceedingly axious for these three weeks about you— The joyful tidings of your arrival reached me last Friday, & eased my heart of a burden, with which it has been long oppressed—
        The dangers Mr Adams has encounterd, & the eminent Services he has rendered his country, cannot be fully known [bu]t to his nearest Connections—& though a grateful people may yield him a tribute of praise yet all the applause, & glory he justly merits may not be given him till some future age—when certain distinctions are lost—when Envy & malice cannot operate—& All the Causes of them are removed—
        I hope to have the pleasure of seeing you this week—but unfortunately, am taken to day with an inflamation in my Eyes— My ill humours are always operating some where or other— I think you once told me it was a favour to my friends it was in my blood & not in my temper—
        I have been anticipating & participating of the pleasure with which your Children have been presented to their Parents— How precious is a good name, & how pleasing to behold them walking in the paths of Secence, & of Virtue—
        My Children present their Duty & partake largely of the pleasure which has overspread the Countenance of Your ever / affectionate Sister
        Eliza Shaw
        Excuse the writing
      